Citation Nr: 1021117	
Decision Date: 06/08/10    Archive Date: 06/21/10

DOCKET NO.  08-21 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Whether there was clear and unmistakable error (CUE) in an 
August 21, 1985 rating decision which denied service 
connection for narcolepsy, claimed as sleeping sickness.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1972 to 
January 1976.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a July 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Wichita, Kansas (RO).  


FINDINGS OF FACT

1.  There was a tenable basis for the August 21, 1985 rating 
decision which denied service connection sleeping sickness.  

2.  The claimant's allegations of CUE based on the provisions 
of 38 U.S.C.A. § 1111, presumption of soundness, were 
previously addressed in a November 1999 Board decision.  This 
decision was affirmed by the United States Court of Appeals 
for Veterans Claims in January 2003.

3.  There was no CUE in the RO's failure to specifically 
consider the provisions of 38 U.S.C.A. § 105(a); symptoms and 
manifestations of a chronic disease in service were 
considered by the RO at the time of the August 21, 1985 
rating decision; however, there was no showing of a current 
diagnosis of narcolepsy at the time of the August 21, 1985 
rating decision.

4.  Failure to specifically consider the provisions of 38 
U.S.C.A. § 105(a) in the August 21, 1985 rating decision 
would not have been outcome determinative.
 
5.  The correct facts were before the Board at the time of 
the decision, the existing law was correctly applied, and 
there was no error that would have resulted in a different 
outcome to the August 21, 1985 rating decision.




CONCLUSION OF LAW

The August 21, 1985 rating decision, which denied service 
connection for narcolepsy, claimed as sleeping sickness, does 
not contain CUE.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
3.105 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Such notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see 
also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

The United States Court of Appeals for Veterans Claims (Court 
or CAVC) has held that the provisions of the VCAA do not 
apply to a claim based on an allegation of CUE.  See Livesay 
v. Principi, 15 Vet. App. 165 (2001) (en banc).  The CAVC 
held that an attempt to obtain benefits based on an 
allegation of CUE "is fundamentally different from any other 
kind of action in the VA adjudicative process."  Id. at 178. 
As such, an allegation of CUE does not represent a "claim" 
but rather is a collateral attack on a final decision.  The 
provisions of the VCAA, therefore, are not applicable to the 
adjudication of the issue of CUE in a prior final decision.

The Veteran's service medical records, VA treatment records, 
and VA examinations have been associated with the claims 
file.  VA has provided the Veteran with every opportunity to 
submit evidence and arguments in support of his claim, and to 
respond to VA notices.  The Veteran and his representative 
have not made the Board aware of any additional evidence that 
needs to be obtained prior to appellate review.  

B.  Law and Analysis

To establish a valid CUE claim, a claimant must show that 
there was an error in the prior adjudication of the claim.  
Russell v. Principi, 3 Vet. App. 310, 313 (1992). CUE is a 
specific and rare kind of error of fact or law that compels 
the conclusion, to which reasonable minds could not differ, 
that the result in the decision in question would have been 
manifestly different but for the error.  Fugo v. Brown, 6 
Vet. App. 40, 43 (1993).  A claimant must assert more than 
mere disagreement with how the facts were weighed or 
evaluated.  Eddy v. Brown, 9 Vet. App. 52 (1996).  When 
attempting to raise a claim of CUE, a claimant must describe 
the alleged error with some degree of specificity, and 
provide persuasive reasons as to why the result would have 
been manifestly different but for the alleged error.  Fugo v. 
Brown, 6 Vet. App. 40, 43 (1993).

To determine whether CUE is present in a prior determination, 
a claimant must show that: (1) "[e]ither the correct facts, 
as they were known at that time, were not before the 
adjudicator or the statutory or regulatory provisions extant 
at the time were incorrectly applied," (2) the error must be 
"undebatable" and the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made," and (3) a determination that there was clear and 
unmistakable error must be based on the record and law that 
existed at the time of the prior adjudication in question.  
Damrel v. Brown, 6 Vet. App. 242, 245 (1994); see also Bustos 
v. West, 179 F.3d 1378, 1381 (1999); Eddy v. Brown, 9 Vet. 
App. 52 (1996).  Subsequently developed evidence may not be 
considered in determining whether error existed in the prior 
decision.  Porter v. Brown, 5 Vet. App. 223, 235-36 (1993).

The CAVC has held that the mere misinterpretation of facts 
does not constitute CUE.  Thompson v. Derwinski, 1 Vet. App. 
251, 253 (1991).  Moreover, the error must be one that would 
have manifestly changed the outcome at the time it was made.  
Kinnaman v. Derwinski, 4 Vet. App. 20, 26 (1993).  "It is a 
kind of error, of fact or law, that when called to attention 
of later reviewers, compels a conclusion, to which reasonable 
minds cannot differ, that the result would have been 
manifestly different but for the error."  Fugo v. Brown, 6 
Vet. App. 40, 43 (1993).  Where evidence establishes CUE, the 
prior decision will be reversed or amended. 38 C.F.R. § 
3.105(a) (2009).  For the purpose of authorizing benefits, 
the rating or other adjudicative decision, which constitutes 
a reversal of a prior decision on the grounds of CUE, has the 
same effect as if the corrected decision had been made on the 
date of the reversed decision.  Id.

The Veteran and his representative contend that there was CUE 
in an August 21, 1985 rating decision which denied service 
connection sleeping sickness.  In the Veteran's November 2005 
claim, he and his representative specifically allege that VA 
failed to consider and apply the provisions of 38 U.S.C.A. §§ 
105(a) and 1111.  

For disability resulting from personal injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service, during a 
period of war, the United States will pay to any veteran thus 
disabled and who was discharged or released under conditions 
other than dishonorable from the period of service in which 
said injury or disease was incurred, or preexisting injury or 
disease was aggravated, compensation as provided in this 
subchapter, but no compensation shall be paid if the 
disability is the result of the veteran's own willful 
misconduct.  See 38 U.S.C. § 310 (West 1982) [now 38 U.S.C.A. 
§ 1110 (West 2002 & Supp. 2006)].

An injury or disease incurred during active military, naval, 
or air service will be deemed to have been incurred in line 
of duty and not the result of the veteran's own willful 
misconduct when the person on whose account benefits are 
claimed was, at the time the injury was suffered or disease 
contracted, in active military, naval, or air service, 
whether on active duty or on authorized leave, unless such 
injury or disease was the result of his own willful 
misconduct.  See 38 U.S.C. § 105(a) (West 1982) [now 38 
U.S.C.A. § 105(a) (West 2002 & Supp. 2009)].

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  See 38 U.S.C. § 311 (West 1982) 
[now 38 U.S.C.A. § 1111 (West 2002 & Supp. 2009)].

The implementing regulation provided that a veteran will be 
considered have been in sound condition when examined, 
accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at entrance into service, or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that the injury or disease existed prior 
thereto.  See 38 C.F.R. § 3.304(b) (1985).

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  See 38 U.S.C. § 353 (West 1982) 
[now 38 U.S.C.A. § 1153 (West 2002).]; 38 C.F.R. § 3.306 
(1985).

1.  Allegation of CUE based on 38 U.S.C.A. § 1111

In November 1999, the Board denied a claim of CUE in an 
August 21, 1985 rating decision.  At the time of the November 
1999 Board decision, the Veteran and his representative 
alleged that the August 21, 1985 rating decision, denying 
service connection for narcolepsy, was clearly and 
unmistakably erroneous because there was no evidence of 
record that the disability existed prior to service, and the 
Veteran was therefore entitled to the presumption of 
soundness.  The Veteran's representative contended that the 
evidence of record did not rebut the presumption of 
soundness.  

The Board found that although the RO did not expressly 
consider the presumption of soundness at the time of its 
August 1985 decision, it was not absolutely clear that the 
standard was not applied, and it was not absolutely clear 
that if it had been applied, the results would have dictated 
that the RO reach a different conclusion.  The Board found 
that had the RO expressly considered the applicable statute, 
it would not have changed the outcome of the decision.  The 
Board noted in this regard, that the Veteran had not 
submitted evidence of a current disability at the time of the 
August 1985 decision.  The Board concluded that the 
unappealed August 1985 rating decision, which denied service 
connection for sleeping sickness, did not involve clear and 
unmistakable error.  The Veteran filed an appeal to the CAVC 
in January 2000.  The CAVC docket shows that in a January 
2003 memorandum decision, the CAVC affirmed the Board's 
November 1999 decision.  The Veteran filed a notice of appeal 
with the United States Court of Appeals for the Federal 
Circuit (Federal Circuit Court) in March 2003.  However, the 
Veteran voluntarily dismissed his appeal in May 2004.

The Veteran and his representative now contend that there was 
CUE in an August 21, 1985 rating decision based on VA's 
failure to consider and apply the provisions of 38 U.S.C.A. 
§§ 105(a) and 1111.  The Board recognizes that each theory of 
CUE represents an entirely separate and distinct claim.  See 
Andre v. Principi, 301 F.3d 1354, 1362 (Fed. Cir. 2002).  In 
this regard, the Veteran's representative asserted in an 
October 2006 statement, that the Veteran was filing a "new 
claim" for revision of the August 21, 1985 rating decision 
based upon allegations "not previously made."  However, the 
specific CUE allegation for failure to consider and apply the 
provisions of 38 U.S.C.A. § 1111 pertaining to the 
presumption of sound condition was already fully addressed 
and considered in the prior November 1999 Board decision; 
that decision was affirmed by the CAVC in January 2003.  Once 
there is a final decision on a CUE motion concerning a prior 
RO decision on a particular issue, that prior RO decision on 
that issue can no longer be challenged on the grounds of CUE.  
Accordingly, on these facts, the Veteran is precluded, by 
law, from again claiming that there was CUE in an August 21, 
1985 rating decision based in VA's failure to apply the 
provisions 38 U.S.C.A. § 1111.  As such, the Board need not 
address the Veteran's allegation of CUE based on VA's alleged 
failure to consider and apply the provisions of 38 U.S.C.A. § 
1111.

The Board notes that in a November 2005 statement, the 
Veteran's representative contends that the Board lacked 
subject matter jurisdiction to consider the Veteran's prior 
claim for CUE in issuing its November 1999 decision.  The 
record shows, however, that the November 1999 Board decision 
was affirmed by the CAVC in January 2003.  The Veteran 
voluntarily dismissed any further appeal to this decision in 
May 2004.  Therefore, the November 1999 Board decision is 
final and is not a subject of the current appeal.  

2.  Allegation of CUE based on 38 U.S.C.A. § 105(a)

The only new theory of CUE currently before the Board is 
whether VA failed to consider and apply the provisions of 38 
U.S.C.A. § 105(a).  The Veteran's representative argued in a 
July 2008 statement that symptoms or manifestations of 
sleeping sickness were noted in service treatment records.  
The Veteran's representative asserted that "[t]hese symptoms 
and manifestations of a chronic disease triggered the 
presumption of service connection under 38 U.S.C. 105(a).  
Thus, the VA's August 1985, rating decision failed to 
correctly apply this provision of law."  Accordingly, he 
asserts on the Veteran's behalf that 38 U.S.C. § 105(a) was 
either misapplied or not applied in the August 21, 1985 
rating decision

Factual Background

Pursuant to the Veteran's original claim received on July 22, 
1985, entitlement to service connection for a sleeping 
sickness was denied by rating decision on August 21, 1985.   
The Veteran failed to timely appeal, and that decision became 
final.  

The August 1985 rating decision was based on the Veteran's 
service treatment records.  The Veteran denied frequent 
trouble sleeping at the time of his January 1972 medical 
history.  The accompanying medical examination report shows 
no abnormalities.  A May 1972 treatment record indicated that 
the Veteran was falling asleep days and nights with pain in 
his head.  The examiner noted that the Veteran had had these 
problems for approximately one year's duration.  The 
examiner's impression was lethargy of questionable etiology 
and to rule out several possibilities, including narcolepsy.  
A second later May 1972 note includes a diagnostic impression 
of narcolepsy of questionable etiology.  However, later that 
month, following further evaluation, the impression was: 
narcolepsy versus a slow growing central nervous system 
lesion.  A July 1972 EEG was normal.  The Veteran indicated 
that he had frequent trouble sleeping in his August 1975 
medical history.  The accompanying medical examination report 
shows no abnormalities.

The Veteran again submitted a claim for service connection 
for narcolepsy on July 28, 1993.  He submitted VA treatment 
records which show that he was hospitalized as early as July 
17, 1993, with a history of sleep disorder.  A July 1995 
rating decision granted service connection for narcolepsy, 
effective from July 17, 1993.

Analysis

The Board finds that the correct facts, as they were known at 
the time, were before the adjudicator at the time of the 
August 1985 rating decision.  

As noted, 38 U.S.C.A. § 105 pertains specifically to line of 
duty and misconduct.  The Veteran's representative contends, 
however, that 38 U.S.C.A. § 105 (a) also creates a 
presumption of service connection, citing the case of Shedden 
v. Principi, 381 F.3d. 1163 (2004).   The Veteran in Shedden 
v. Principi, claimed that there was CUE in a prior Board 
decision, and similar to the present decision on appeal, 
argued that evidence of an in-service psychiatric condition 
triggered a presumption of service connection under 38 
U.S.C.A. § 105 (a).  See Shedden v. Principi, 381 F.3d. 1163 
(2004).  

In Shedden, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that that 38 U.S.C.A. 
§ 105 (a) created a presumption of service connection, 
stating "that a disability first manifested or aggravated 
during active duty is deemed to be service connected, unless 
such injury or disease was a result of the persons own 
willful misconduct or abuse of alcohol or drugs."  Id. at 
1166.  However, the Federal Circuit clarified that while 
section 105(a) establishes a presumption that the disease or 
injury incurred during active duty is service-connected, the 
Veteran seeking compensation must still show the existence of 
a present disability and that there is a causal relationship 
between the present disability and active duty.  Id. at 1167.  
The Federal Circuit ultimately affirmed the CAVC and the 
Board decisions on appeal, stating that the Veteran in that 
case had failed to show that section 105(a) would have been 
outcome determinative as there was no showing of a 
psychiatric condition incurred in active service that could 
give rise to the section 105(a) presumption.   Id.  

In the instant case, there is no specific indication in the 
August 1985 rating decision that the provisions of 38 U.S.C. 
§ 105(a) were considered.  However, the Board notes that the 
August 21, 1985 rating decision never disputed that the 
Veteran had signs or symptoms of a sleep disorder in service.  
Further, as the Federal Circuit Court noted in Shedden, the 
presumption of an injury in service alone under the 
provisions of 38 U.S.C. § 105(a) is not sufficient to 
establish service connection.  The veteran seeking service 
connection must still show the existence of a present 
disability and that there is a causal relationship between 
the present disability and the injury, disease, or 
aggravation of a preexisting injury or disease incurred 
during active duty.  See Shedden v. Principi, 381 F.3d at 
1167 (Fed. Cir. 2004); see also Thomas v. Nicholson, 423 F.3d 
1279 (Fed Cir. 2005) citing Shedden at 1166 (Section 105 
creates a presumption of service connection for injuries that 
occur during active duty unless evidence establishes that the 
injury was the result of the person's own misconduct).  
Essentially, the only presumption created by 38 U.S.C. § 
105(a) is a presumption that an injury incurred in service 
was during the line of duty, without establishing a 
presumption of a current disability or a nexus between a 
current disability and active service.  The RO based its 
decision in 1985 on the absence of evidence of aggravation in 
service.  At the time of the 1985 decision, there clearly was 
no competent current evidence of narcolepsy or of a causal 
connection to those documented events in service that were 
recognized by the RO in its rating decision.  Therefore, as 
the aspect of service connection addressed by 38 U.S.C. § 
105(a) (whether there were signs and symptoms of a sleep 
disorder in service giving rise to a presumption of service 
connection) was not the basis for the denial of the Veteran's 
claim, there was no CUE in the application of or failure to 
address this provision.  

To the extent that the Veteran appears to argue that the 
service connection should be awarded pursuant to the 
provisions of 38 U.S.C.A. § 105(a) as the presumption 
provided therein was not rebutted in 1985, and suggests that 
the Veteran's lay statements are sufficient to establish a 
diagnosis and nexus, the Board notes that Congress has 
specifically limited entitlement to service connection for 
diseases and injuries to cases where such incidents have 
resulted in a disability.  See 38 U.S.C. § 310 (West 1982); 
38 C.F.R. § 3.303 (1982).  However, the resolution of issues 
that involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, 
requires professional evidence.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  It is true that the Veteran's lay 
statements may be competent to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 
1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  See also Robinson v. Shinseki, No. 2008-
7096 (Fed. Cir. March 3, 2009) (confirming that, "in some 
cases, lay evidence will be competent and credible evidence 
of etiology"); see Bethea v. Derwinski, 252, 254 (1992) (a 
non-precedential Court decision may be cited "for any 
persuasiveness or reasoning it contains").  However, 
narcolepsy is a disorder which requires specialized training 
for a determination as to diagnosis and causation, and is 
therefore not susceptible of lay opinions on etiology.  The 
Veteran did not submit such evidence of a present disability 
until 1993.  Further, any allegation of CUE on the basis of 
the weight and credibility to assign a particular item of 
evidence is clearly impermissible as a basis for a finding of 
CUE.

The Board must emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts." Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  Clear and unmistakable errors "are errors that are 
undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made."  Russell v. Principi, 3 Vet. 
App. at 313.  A disagreement with how facts were evaluated is 
inadequate to raise the claim of CUE.  Luallen v. Brown, 8 
Vet. App. 92, 95 (1995).

While reasonable minds could differ on the weighing of the 
evidence and the conclusions reached, "simply to claim CUE on 
the basis that previous adjudications had improperly weighed 
and evaluated the evidence can never rise to the stringent 
definition of CUE."  Fugo v. Brown, 6 Vet. App. 40, 44 
(1993).  The Board notes in this regard that it is 
conceivable that reasonable minds could have concluded, as 
the RO did, that the Veteran's sleeping disorder pre-existed 
service and was not aggravated by his service.  The Board 
further finds that although the Veteran had symptoms or 
manifestations of narcolepsy in service, he did not have a 
current diagnosis of narcolepsy at the time of the August 
1985 rating decision.  Rather, following testing, including 
an electroencephalogram, no diagnosis was rendered in 
service.  It was not until the Veteran reopened his claim in 
1993 that he submitted evidence of a current diagnosis of 
narcolepsy, dating from 1991.  Without evidence of current 
disability, the Veteran's claim would not have prevailed.  In 
order to constitute CUE, the alleged error must have been 
outcome determinative and the error must have been based upon 
the evidence of record at the time of the original decision.  
See Cook v. Principi, 318 F.3d 1334, 1344 (Fed. Cir. 2002).  
The analysis of a CUE claim must be done without the benefit 
of hindsight and later accumulated evidence.  Based on the 
foregoing, the Board finds that there was no CUE in the 
August 21, 1985 rating decision. 

Accordingly, the Board concludes that there was no CUE in the 
August 21, 1985 rating decision which denied service 
connection for sleeping sickness.

C. Conclusion

There was no CUE in the August 21, 1985 rating decision which 
denied service connection for sleeping sickness.  The record 
shows that correct facts, as they were known at the time, 
were before the RO during the August 21, 1985 decision; the 
record does not establish that RO incorrectly applied 
statutory or regulatory provisions at the time such that the 
outcome of the claim would have been manifestly different but 
for the error.  The appeal is accordingly denied.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the 
doubt, but there is not such a state of equipoise of positive 
and negative evidence to otherwise grant the Veteran's claim.




ORDER

The claim of CUE in an August 21, 1985 rating decision which 
denied service connection for sleeping sickness is denied.



____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


